PER CURIAM.
This is an appeal from a judgment holding section 107 of the Internal Revenue Code applicable to counsel fees collected in the year 1939 on an allowance by the court for services rendered stockholders of a corporation not otherwise represented by counsel. The services were rendered over a period of more than five years and counsel had received payment in the preceding year from stockholders with whom they held contracts. The facts are fully stated in the opinion of the District 'Court, which is reported in 77 F.Supp. 474; and the decision will be affirmed on that opinion, which is adopted as the opinion of this Court. This decision is in accord with the decisions of the Second and Sixth Circuits. See Bergh v. Pedrick, 2 Cir., 168 F.2d 663, and Slough v. Commissioner, 6 Cir., 147 F.2d 836.
Affirmed.